Citation Nr: 0808970	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-08 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for headaches.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to a temporary total rating for convalescence 
purposes for varicose veins of the left leg.  

4.  Entitlement to an effective date prior to March 5, 2003, 
for the grant of service connection and a 30 percent initial 
rating for organic brain syndrome due to post-concussion 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a temporary total rating for 
convalescence purposes following surgical treatment of his 
varicose veins of the left leg.  The veteran subsequently 
initiated and perfected an appeal of this determination.  

This appeal also arises from an October 2003 rating decision 
which granted the veteran service connection effective April 
30, 2003, for organic brain syndrome due to post-concussion 
syndrome.  The veteran subsequently initiated and perfected 
an appeal of this effective date determination.  In the 
course of this appeal, the veteran was granted an earlier 
effective date of March 5, 2003, for the award of service 
connection for his organic brain syndrome.  However, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available benefit does not "abrogate 
the pending appeal."  Cf. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, this matter remains in appellate 
status.  

Finally, this appeal also arises from a February 2004 rating 
decision which found no new and material evidence had been 
submitted to reopen the veteran's service connection claim 
for headaches.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

The issue of entitlement to service connection for headaches 
is reopened by this decision.  However, further development 
is needed.  The issue of entitlement to service connection 
for headaches is thus, addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for headaches was denied within an 
April 1989 Board decision.  In a December 2001 rating 
decision, the RO found that new and material evidence had not 
been received to reopen the claim of entitlement to service 
connection for headaches.

2.  Additional evidence received subsequent to the December 
2001 RO decision, when considered with previous evidence of 
record, raises a reasonable possibility of substantiating the 
veteran's claim for service connection for headaches.   

3.  The veteran's April 14, 1999, surgery for his varicose 
veins of the left leg did not necessitate extended 
convalescence for one month or more.  

4.  The veteran's application to reopen a claim for service 
connection for residuals of a head injury was received on 
April 30, 2003.  A March 5, 2003, private neuropsychological 
examination report suggested the veteran had organic brain 
syndrome secondary to an in-service concussion.  


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that found that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for headaches is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  The evidence received subsequent to the December 2001 
rating decision is new and material, and the claim for 
service connection for headaches is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

3.  The criteria for a temporary total rating based on 
convalescence necessitated by surgical treatment for service-
connected varicose veins of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.30 
(2007).  

4.  The criteria for an effective date earlier than March 5, 
2003, for a grant of service connection for organic brain 
syndrome due to post-concussion syndrome have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in March 2001, May 
2003, March 2004, March 2006, and August 2007: (1) informed 
the veteran about the information and evidence not of record 
that is necessary to substantiate his claims; (2) informed 
him about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records, both private and VA, identified by the veteran and 
his representative.  With respect to his service connection 
claim for headaches, the veteran was not afforded a VA 
examination to assess the etiology of that disability; 
however, such will be accomplished on remand to the RO, and 
thus, no prejudice results to the veteran in this regard.  

The Board also finds that a VA examination is not necessary 
regarding the remainder of the evidence on appeal, as such 
examination is not required to assist the veteran in the 
development of his claims.  The medical evidence of record is 
sufficient to decide the veteran's claims for an earlier 
effective date and entitlement to a temporary total rating.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

I. New and material evidence - Headaches

The veteran seeks to reopen his service connection claim for 
headaches.  Service connection for headaches was denied by 
the Board in April 1989, and this decision is final.  
38 U.S.C.A. § 7104 (West 2002).  Subsequently, in a December 
2001 rating decision, the RO found that new and material 
evidence had not been presented to reopen the claim of 
entitlement to service connection for headaches.  A timely 
notice of disagreement was not received.

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  Evidence is considered "new" if it was not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a); Struck v. Brown, 9 Vet. App. 145 (1996); Blackburn 
v. Brown, 8 Vet. App. 97 (1995); Cox v. Brown, 5 Vet. App. 95 
(1993).  Material" evidence is evidence which, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

For the reasons to be discussed below, the veteran has 
submitted new and material evidence since the December 2001 
denial, and his service connection claim for headaches is 
thus reopened.

At the time of the Board's April 1989 denial, the Board found 
both that the veteran's headaches in service were "acute and 
transitory", and that no evidence had been presented of a 
cerebral concussion in service.  The Board thus concluded the 
veteran did not incur a current disability characterized by 
headaches during military service.  In the RO's December 2001 
decision, the RO found that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection.  However, the Board finds that collectively the 
evidence of record received prior to and subsequent to the 
December 2001 decision does provide a reasonable possibility 
of substantiating the veteran's claim.  More recent VA 
medical treatment records indicate the veteran has been 
treated for cognitive symptoms such as decreased 
concentration and focus, memory loss, and cognitive 
impairment.  CT scans and other diagnostic studies confirm 
the veteran has "abnormal areas of decreased brain 
activity" secondary to a head injury sustained in a motor 
vehicle accident during military service, according to a 
November 1999 VA clinical notation.  Chronic encephalopathy 
of the brain was also diagnosed in June 2003.  In an October 
2003 rating decision, the veteran was granted service 
connection for organic brain syndrome secondary to post-
concussion syndrome.  Finally, the veteran has offered his 
own lay testimony that he has had chronic headaches since his 
head injury in service.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current headache pain, and other easily observable 
symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  

The Board notes first that some of this medical evidence is 
new, in that it was not of record at the time of the December 
2001 rating decision.  Additionally, it is not cumulative and 
redundant of evidence already of record at that time, as it 
confirms brain injury secondary to in-service injuries 
sustained in a motor vehicle accident.  Next, the Board finds 
this evidence to be material.  When service connection for 
headaches was denied by the Board in April 1989, the Board 
found no evidence of a current headache disability resulting 
from an in-service disease or injury.  However, the 
aforementioned evidence date prior to and from 2001 confirms 
the veteran in fact has abnormal mental decline secondary to 
encephalopathy resulting from in-service head trauma.  These 
diagnoses, authored by competent medical experts who 
personally examined the veteran, and supported by objective 
testing, confirm disabilities resulting in such 
symptomatology as headaches, as claimed by the veteran.  The 
Board also notes that the veteran has been granted service 
connection for organic brain syndrome secondary to post-
concussion syndrome, an award made subsequent to the December 
2001 denial.  This grant, in and of itself, raises the 
additional possibility of service connection on a secondary 
basis under 38 C.F.R. § 3.310, and is itself material 
evidence.  As such, the new evidence in its totality is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim. 

The veteran having submitted new and material evidence, his 
service connection claim for headaches must be reopened and 
is addressed in the remand portion of this decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

II.  Temporary total rating

The veteran seeks a temporary total rating for convalescence 
following surgical treatment of his service-connected 
varicose veins of the left leg.  Service connection for 
varicose veins was granted within a December 2001 rating 
decision, effective from March 11, 1999.  

38 C.F.R. § 4.30 sets forth provisions governing the award of 
convalescent ratings.  It provides that a total disability 
rating (100 percent) will be assigned without regard to other 
provisions of the Rating Schedule when it is established by 
report at hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that entitlement is 
warranted, effective from the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following such 
hospital discharge or outpatient release.  38 C.F.R. § 4.30 
(2007).  In order to attain a temporary total disability 
rating, the veteran must demonstrate that his service 
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (2007).  

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a 
reduction in the total rating will not be subject to the 
notice and procedural requirements of 38 C.F.R. § 3.105(e).  
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating.  
38 C.F.R. § 4.30 (2007).  Additionally, 38 C.F.R. § 4.30 
further authorizes extensions of the temporary total rating 
when supported by the record in increments of 1, 2, or 3 
months beyond the initial 3 months granted.  38 C.F.R. 
§ 4.30(b)(1) (2007).  The maximum extension is up to 6 months 
beyond the initial 6 months (12 months total) upon approval 
of the Veterans Service Center Manager.  38 C.F.R. 
§ 4.30(b)(2) (2007).  

In the present case, the veteran underwent ligation of 
multiple varicosities and long saphenous vein stripping, both 
of the left lower extremity, on April 14, 1999.  This 
procedure was performed at a private hospital, and was noted 
to be without post-operative complications.  Private post-
operative clinical notations indicate he had a normal 
recovery from this operation.  According to an April 26, 1999 
notation, the veteran was able to return to work by May 4, 
1999 "or his next scheduled day to be working."  A May 24, 
1999 clinical notation indicated the veteran's incisions were 
healing satisfactorily, and would fade over time.  The 
veteran was authorized to resume normal activities, and need 
not return for at least six months.  At his six month check-
up, he was again without complications, and his left lower 
extremity had healed satisfactorily.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a temporary 
total rating following the veteran's April 1999 surgery for 
his varicose veins.  The private medical records submitted by 
him indicate he had a normal recovery, and was authorized to 
return to work within approximately 20 days of his surgery.  
The evidence does not indicate the veteran's surgery 
necessitating at least one month of convalescence, as he was 
authorized to return to work within 20 days.  Additionally, 
his surgery did not result in severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); the post-operative 
clinical notations make no mention of such residuals or the 
need for special appliances such as crutches or a wheelchair.  
Finally, the record does not reflect the veteran's treatment 
required immobilization by cast.  Within less than six weeks 
of his surgery, he was authorized to resume all normal 
activities.  Overall, the preponderance of the evidence is 
against the award of a temporary total rating following the 
April 1999 surgery for the veteran's varicose veins of the 
left lower extremity.  

The veteran has himself alleged that his April 1999 surgery 
left him sufficiently impaired as to warrant a temporary 
total rating.  However, as a layperson, he is not capable of 
making medical conclusions, and the evidence of record does 
not support his allegations; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of a temporary total rating following the veteran's 
April 1999 surgery for his service-connected varicose veins 
of left leg.  As a preponderance of the evidence is against 
the award of a temporary total rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III.  Earlier effective date

The veteran seeks an effective date prior to March 5, 2003, 
for the award of service connection for organic brain 
syndrome due to post-concussion syndrome.  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency or indemnity 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).  

The effective date of an award of disability compensation to 
a veteran will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year of separation from active service; otherwise, 
it will be the date of receipt of claim, or the date when 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2007).  In general, "date of receipt" 
means the date on which a claim, information or evidence was 
received in VA.  38 C.F.R. § 3.1(r) (2007).

In the case such as this one, where the issue is one of new 
and material evidence, the effective date of an award of 
compensation is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (q)(ii), and (r) (2007).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  A claim is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2007).  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a) (2007).  See also Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  In determining whether 
there was an earlier claim, the Board is required to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for the 
benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  However, an "informal claim must identify the 
benefit sought."  Id.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has elaborated that 
VA, "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings,...VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and 
regulations."  Szemraj v. Principi, 357 F. 3d 1370, 1372-
1373 (2004).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2007).  

Once service connection has been established or denied on the 
basis that the claimed disability was noncompensable in 
degree, receipt of specified types of medical evidence, 
including VA examination reports, will be accepted as an 
informal claim for increased benefits, or an application to 
reopen.  38 C.F.R. § 3.157 (2007); see MacPhee v. Nicholson, 
459 F.3d 1323, 1326 (Fed. Cir. 2006).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b) (2007).  However, according to 
the Court, 38 C.F.R. § 3.157 only applies to a defined group 
of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 
(2002) (§3.157 applies to a defined group of claims, i.e., as 
to disability compensation, those claims for which a report 
of a medical examination or hospitalization is accepted as an 
informal claim for an increase of a service-connected rating 
where service connection has already been established).  VA 
medical records cannot be accepted as informal claims for 
disabilities where service connection has not been 
established.  The mere presence of medical evidence does not 
establish intent on the part of the veteran to seek service 
connection for a condition.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
compensation.  Since the veteran's appeal flows from his 
application to reopen a service connection claim, the 
provisions of 38 C.F.R. § 3.157 are not for application in 
the instant case.  

In the present case, the veteran was awarded an effective 
date of March 5, 2003, based on a neuropsychological report 
of the same date suggesting the veteran's "significant 
cerebral dysfunction" was secondary to his history of head 
injury.  The veteran's application to reopen his service 
connection claim for brain injury secondary to head injury in 
service was received the following month, and the RO granted 
an effective date based on the neuropsychological examination 
report.  

Review of the record indicates the veteran has previously 
been denied service connection for various brain disabilities 
secondary to head injury.  In April 1989, the Board denied 
service connection for residuals of a cerebral concussion.  
In a December 2001 rating decision, of which the veteran was 
informed in January 2002, he was denied service connection 
for dementia, claimed as secondary to an in-service head 
injury.  He filed a timely notice of disagreement that same 
month, but upon the receipt of January 2003 Statement of the 
Case, failed to file a timely substantive appeal.  Thus, the 
December 2001 decision became final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002).  

The veteran has alleged that an effective date back to the 
1980's should be assigned, based on his prior claims filed at 
that time and subsequent, as well as the diagnosis of and 
treatment for cognitive impairment during that same period.  
However, prior claims were denied by the RO and/or Board, and 
these decisions became final in the absence of timely and 
perfected appeals.  These claims may not be used to award the 
veteran an earlier effective date.  38 U.S.C.A. §§ 5107, 5110 
(West 2002).  The law is clear in stating that the effective 
date of an award based on a claim reopened after final 
adjudication will not be earlier than the date of the 
application to reopen.  38 U.S.C.A. § 5110(a) (West 2002).  
Therefore, an effective date earlier than March 5, 2003, as 
assigned by the RO, cannot be assigned.  See Cook v. 
Principi, 318 F. 3d 1334 (Fed. Cir. 2002) (the purpose of the 
finality rule is to preclude repetitive and belated 
readjudications).  

In conclusion, the preponderance of the evidence is against 
the award of an effective date prior to March 5, 2003, for 
the award of service connection for organic brain syndrome 
due to post-concussion syndrome.  As a preponderance of the 
evidence is against the award of an earlier effective date, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

The veteran having submitted new and material evidence, his 
application to reopen his service connection claim for 
headaches is granted; the appeal as to this issue is granted 
to this extent only.  

A temporary total rating for convalescence purposes following 
the veteran's April 1999 surgery for his varicose veins of 
the left leg is denied.  

An effective date prior to March 5, 2003, for the grant of 
service connection for organic brain syndrome due to post-
concussion syndrome is denied.


REMAND

The veteran seeks service connection for a disability 
characterized by headaches.  The record as it stands is 
currently inadequate for the purpose of rendering a fully 
informed decision as to this claim.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  Service connection may 
also be awarded for certain disabilities, such as organic 
diseases of the nervous system, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may also be awarded for any disability which is due to or the 
result of, or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Board observes that 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection, was amended 
effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 
2006).  The intent was to conform the regulation to Allen v. 
Brown, a U.S. Court of Appeals for Veterans Claims (Court) 
decision that clarified the circumstances under which a 
veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  

In the present case, the veteran contends he has headaches 
resulting from head injuries sustained during military 
service.  Service medical records confirm he sustained 
various injuries, including a laceration to the scalp and a 
cerebral concussion, as a result of an October 1973 motor 
vehicle accident during active military service.  The Board 
also notes the veteran has been awarded service connection 
for organic brain syndrome secondary to post-concussion 
syndrome, raising the possibility of a service connection 
grant on a secondary basis.  

Post-service VA medical treatment records indicate the 
veteran has been treated for cognitive symptomatology 
including decreased concentration and focus, memory loss, and 
cognitive impairment.  CT scans and other diagnostic studies 
confirm the veteran has "abnormal areas of decreased brain 
activity" secondary to a head injury sustained in a motor 
vehicle accident during military service, according to a 
November 1999 VA clinical notation.  On VA psychiatric 
examination in April 2001, a history of headaches was noted.  
A March 2003 private neuropsychological examination noted the 
veteran had a history of headaches.  Chronic encephalopathy 
of the brain was also diagnosed in June 2003.  The veteran 
has also stated that he has experienced recurrent headaches 
since service.  While the veteran, as a layperson, may not 
offer expert medical opinion evidence to VA, he may testify 
regarding easily observable symptomatology, such as 
headaches.  See Falzone v. Brown, 8 Vet. App. 398 (1995).  

After considering the totality of the record, the Board finds 
the evidence as outlined above confirms significant long-term 
residuals of the inservice head injury.  The veteran has 
already been granted service connection for organic brain 
syndrome secondary to post-concussion syndrome, and his 
cerebral concussion in service is confirmed in the medical 
record.  The veteran has also stated that he has experienced 
headaches since military service, and such complaints are 
noted within the medical record.  The post-service treatment 
records in the record do not reflect an opinion as to whether 
his current headache diagnoses are related to service or to a 
service-connected disability, but they do reflect consistent 
complaints of and treatment for headaches.  Thus, this claim 
must be remanded in order for an examination to be scheduled 
and a medical opinion obtained as to whether the veteran's 
in-service head trauma was a precursor to a current headache 
disorder or whether such headaches are due to a service-
connected disability.  This examination is required pursuant 
to 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination with an appropriate 
specialist to determine the nature and 
etiology of the veteran's headaches.  The 
veteran's claims folder should be made 
available to the examiner for review.  
The examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the veteran has a current headache 
disorder that is etiologically related to 
his military service, including the 
documented motor vehicle accident, OR 
whether a current headache disorder is 
due to, the result of, or aggravated by a 
service-connected disability to include 
service-connected organic brain syndrome 
due to post-concussion syndrome.  The 
examiner should specifically address the 
veteran's history of headaches and head 
trauma while in service.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


